Mu. Justice MacLeaey
delivered the opinion of the court.
This case originated in the Municipal Court of Añasco on the 22d of February of the present year. The complaint was filed in that court by José García Torres, corporal, of the insular police, against the defendants, charging them with breach of the peace and gestures toward snatching away a prisoner. The case came on for trial on the next day, and the accused were fined $15 each.
An appeal was taken to the District Court of Mayagüez, where the case was heard de novo and the fine reduced to $5 against each defendant. This trial took place on the 11th of May of the present year. From this judgment of the district court an appeal was taken to this court.
The record was filed herein on the 8th of June last, and no other action whatever was taken by the appellants in the matter. The appeal appears to have been taken solely for delay, *334tlrus abusing tlie privileges which the law has given for the protection of prisoners against possible mistakes or injustice of the trial court.
There is neither a bill of exceptions nor a statement of facts nor an assignment of errors filed in this case, and for that reason whatever errors may be complained of in argument or may be referred to in the papers filed in the district court cannot be considered here, as it is impossible to ascertain whether or not they have any real foundation. As numerous cases have been decided by this court in regard to this same matter in which judgments of the district court have been affirmed in the absence of bills of exceptions and statements of fact, it is unnecessary to refer to the cases by name. The judgment in this case should be in all things affirmed, with the costs against the appellants.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Higueras and Wolf concurred.